         Case 1:21-cv-00165-DLC Document 44 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
OUR WICKED LADY LLC (d/b/a “Our Wicked :                  21cv0165(DLC)
Lady”), et al.,                        :
                                       :                       ORDER
                         Plaintiffs,   :
                -v-                    :
                                       :
ANDREW CUOMO, in his official capacity :
as Governor of the State of New York; :
STATE of NEW YORK; BILL de BLASIO, in :
his official capacity as Mayor of New :
York City; and THE CITY of NEW YORK,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On February 23, 2021, defendants City of New York and Mayor

Bill de Blasio (“City Defendants”) filed a motion to dismiss the

complaint pursuant to Fed. R. Civ. P 12(b)(6).           On March 9, the

plaintiffs filed an amended complaint.          It is hereby

     ORDERED that the City Defendants’ February 23 motion shall

be terminated as moot.

     IT IS FURTHER ORDERED that all defendants shall respond to

the amended complaint by March 31, 2021.          If the defendants file

motions to dismiss, the plaintiffs shall file any opposition by

April 21, 2021.      Defendants shall file any replies by May 5,

2021.

Dated:       New York, New York
             March 10, 2021
